Citation Nr: 1738188	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-26 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for service-connected right shoulder bursitis.

2.  Entitlement to a compensable evaluation for service-connected erectile dysfunction.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and August 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).     

In June 2016, the Board remanded this matter for further development.  Of note, the Board remanded the issues of entitlement to service-connection for a right ankle disability and entitlement to higher disability ratings for a bilateral hearing loss disability and tinnitus, so that the agency of original jurisdiction (AOJ) could issue the Veteran a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Upon review of the file, it appears that although an SOC has not yet been issued, the AOJ is still developing those claims.  See an April 2017 hearing loss and tinnitus DBQ, and a May 2017 notice letter sent to the Veteran pertaining to his ankle disability.  As such, the Board need not remand the issues for a second time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2017 statements (a May 2017 substantive appeal and a May 2017 statement following a supplemental statement of the case), the Veteran requested a Board videoconference hearing.  The Board recognizes that the Veteran cancelled his scheduled for a hearing before the Board in 2015.  However, since that time, the Veteran has obtained new representation, and additional issues have been perfected.  The Veteran has not yet been scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


